          Case 1:20-cv-00007-LGS Document 124 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                                 Plaintiff,                        20 Civ. 7 (LGS)

                     -against-
 STEVE M. BAJIC, et al.,

                                 Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, on May 6, 2020, the Court issued an order directing Defendants Steve Bajic

and Aaron Wise to file a joint letter by June 9, 2020, describing the outcome of their participation

in the Rule 26(f) conference and input in any pre-conference materials. ECF 110 at 2;

       WHEREAS, on May 29, 2020, the deadline for Defendant Wise to answer or otherwise

respond to the Complaint was adjourned to August 27, 2020. ECF 121;

       WHEREAS, Defendant Bajic has not timely filed a letter describing his participation in

the Rule 26(f) conference. It is hereby

       ORDERED that Defendants Bajic shall file a letter by June 15, 2020, describing the

outcome of his participation in the Rule 26(f) conference and input in any pre-conference

materials.



 Dated:      June 11, 2020
             New York, New York

                                                              LORNA G. SCHOFIELD
                                                             United States District Judge
